Case 1:20-cv-00544-JB-MU Document 5 Filed 04/19/21 Page 1 of 1          PageID #: 18




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION




WILLIAM DARNELL KIDD,                     :

               Plaintiff,                 :

vs.                                       :   CIVIL ACTION 20-0544-JB-MU

CYNTHIA STEWART, et al.,                  :

               Defendants.                :


                                      ORDER


      After due and proper consideration of the issues raised, and there having been

no objections filed, the recommendation of the Magistrate Judge made under 28 U.S.C.

§ 636(b)(l)(B) and dated March 26, 2021, is ADOPTED as the opinion of this Court.

      DONE and ORDERED this 19th day of April 2021.

                                       /s/ JEFFREY U. BEAVERSTOCK
                                       UNITED STATES DISTRICT JUDGE
